                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JACINDA D. PERRY,             :
                              :CIVIL ACTION NO. 3:17-CV-1158
          Plaintiff,          :
                              :(JUDGE CONABOY)
          v.                  :
                              :
NANCY A. BERRYHILL,           :
Acting Commissioner of        :
Social Security,              :
                              :
          Defendant.          :
                              :
___________________________________________________________________

                              MEMORANDUM

     Pending before the Court is Plaintiff’s appeal from the Acting

Commissioner’s denial of Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (“Act”) and Supplemental

Security Income (“SSI”) under Title XVI of the Act.     (Doc. 1.)

Plaintiff protectively filed applications on September 25, 2014,

alleging disability beginning on November 30, 2011.     (R. 16.)    The

onset date was later amended to November 8, 2013.     (R. 37.)    After

Plaintiff appealed the initial May 27, 2014, denial of the claims,

a hearing was held by Administrative Law Judge (“ALJ”) Michelle

Wolfe on November 10, 2015.   (R. 32.)     ALJ Wolfe issued her

Decision on January 5, 2016, concluding that Plaintiff had not been

under a disability, as defined in the Act, during the relevant time

period.   (R. 29.)   Plaintiff requested review of the ALJ’s decision

which the Appeals Council denied on April 26, 2017.     (R. 1-4.)    In

doing so, the ALJ’s decision became the decision of the Acting

Commissioner.   (R. 1.)
     Plaintiff filed this action on July 1, 2017.   (Doc. 1.)   She

asserts in her supporting brief that the Acting Commissioner’s

determination should be remanded for the following reasons: 1) the

ALJ did not provide meaningful discussion of listing 11.00 although

she acknowledged that SSR 14-2p required her to consider diabetic

neuropathy under listing 11.00; 2) the ALJ failed to include a

discussion of the limitations of Plaintiff’s diabetic neuropathy in

formulating the residual functional capacity assessment and failed

to include in the RFC the limits imposed by the consultative

examiner on foot manipulation; 3) the ALJ erred in rejecting the

opinion of the consultative examiner on the basis of her own

medical opinions; and 4) the ALJ failed to properly evaluate and

credit Plaintiff’s subjective complaints of pain and limitations.

(Dco. 29 at 24.)   For the reasons discussed below, the Court

concludes Plaintiff’s appeal is properly granted.

                             I. Background

     Plaintiff was born on March 4, 1969, and has a high school

education.   (R. 26.)   She has past relevant work as a caregiver.

(R. 25.)   In a Disability Report dated April 21, 2014, Plaintiff

alleged her ability to work was limited by arthritis in her back,

numbness and tingling in her hands, diabetes, and neuropathy.     (R.

179.)

A.   Medical and Opinion Evidence

     As noted above, Plaintiff amended her disability onset date to


                                    2
November 8, 2013.   (R. 37.)    The record shows that Plaintiff

previously filed an application for benefits which was denied on

November 7, 2013.   (R. 16.)    Because ALJ Wolfe determined that res

judicata barred consideration of the period through November 7,

2013, any reference to evidence preceding November 8, 2013, is for

background purpose only.   (See R. 16.)     The Court also focuses on

evidence related to Plaintiff’s diabetic neuropathy and pain

because her asserted errors relate to these alleged problems.       (See

Doc. 29 at 1-2.)

     On December 13, 2013, Plaintiff presented at St. Michael’s

Medical Center Emergency Department with complaints of blood in her

urine and stools.   (R. 303.)    Her pain level was zero.   (Id.)

Review of Systems indicates Plaintiff denied arthralgias or back

pain.   (R. 304.)   Physical exam showed lower extremity normal range

of motion and normal gait.     (R. 305.)   Plaintiff was discharged to

home later the same day.   (R. 311.)

     Plaintiff was admitted to St. Joseph’s Medical Center on

February 18, 2014, with the diagnosis of diabetic ketoacidosis

secondary to possible urinary tract infection, sepsis secondary to

urinary tract infection, dyslipidemia, and hypertension.     (R. 356,

360.)   Discharge diagnoses on February 21st included insulin-

dependent diabetes mellitus type 2, uncontrolled.     (R. 357.)

Review of Systems indicated that Plaintiff had back pain with

movement but physical exam showed no tenderness, 5/5 strength in


                                    3
all extremities, normal sensation, and normal gait.      (R. 362.)

Because Plaintiff complained of back pain, she had x-rays of the

lumbar spine done on February 18th which showed no acute fracture or

dislocation, unremarkable bony alignment, and vertebral body heigts

maintained.   (R. 376.)   The studies also showed a peripherally

calcified lesion measuring 5.8 centimeters arising from the left

side of the pelvis which the provider noted could be further

evaluated with cross-sectional imaging.     (Id.)

     On March 14, 2014, Plaintiff went to the Wilkes-Barre General

Hospital emergency room with high blood sugar.      (R. 416.)    Review

of Systems indicates that Plaintiff denied musculoskeletal and

neurologic problems.    (R. 418.)   Physical exam showed no back

problems, no upper or lower extremity problems, and no neurological

problems.   (R. 419.)   Plaintiff again went to the emergency room on

March 22nd with complaints of dizziness and abdominal pain.       (R.

402-03.)    Other than abdominal tenderness and distention, physical

exam was normal.    (R. 405.)

     On May 16, 2014, Plaintiff was seen by Ludmilla Aronzon, PA-C,

at Geisinger’s Family Practice Kistler Clinic.      (R. 487.)    Office

notes indicate she was seen for emergency room follow-up where she

was seen for neuropathy of the feet and hands; bloodwork showed

uncontrolled diabetes mellitus.     (Id.)   No problems were recorded

on physical exam.   (R. 489.)   Assessments included diabetic

neuropathy for which Gabapentin was prescribed.      (R. 489.)


                                    4
     On May 19, 2014, Plaintiff was seen in the Geisinger Wyoming

Valley emergency department for hand and foot pain.      (R. 1525.)

Plaintiff reported by history that she had been experiencing

pain/numbness for one and a half years but it had gotten acutely

worse the night before.      (Id.)   She said she had not been checking

her glucose levels because she had run out of strips a week

earlier.    (Id.)    Physical exam showed no back problems; normal

lower extremities with no edema, discoloration, or calf tenderness;

and normal sensorium with no weakness of arms or legs.      (R. 1527.)

Plaintiff was discharged with a diagnosis of acute extremity pain

and directed to establish care with a primary care provider.      (R.

1529.)

     On May 22, 2014, Jay Willner, M.D., conducted an internal

medicine examination on referral from the Bureau of Disability

Determination.      (R. 470-73.)   Plaintiff’s chief complaints were

pain from arthritis in her back (without radiation) and diabetes

mellitus with symptoms including numbness, burning, and stinging in

her feet.   (R. 470.)    Plaintiff reported she lived with her

daughter and was unable to do activities of daily living due to

poor eyesight and neuropathy in her hands.      (R. 471.)   Dr. Willner

found that Plaintiff took short steps, she had difficulty walking

on heels and toes due to pain, she declined to squat, her stance

was normal, she needed no assistive device, she did not need help

changing for the exam or getting on and off the exam table, and she


                                      5
was able to rise from a chair without difficulty.     (R. 471.)

Musculoskeletal exam showed positive single leg raise at ten

degrees bilaterally, confirmed sitting.   (R. 472.)       Neurologic exam

showed deep tendon reflexes depressed in upper and lower

extremities, diminished sensation on the right lateral and

posterior foot, as well as the right thumb and forearm to about six

centimeters below the elbow, and 5/5 strength in the upper and

lower extremities.   (Id.)   Examination of fine motor activity

showed hand and finger dexterity intact, 4/5 grip strength

bilaterally; Plaintiff was able to unzip and zip, unbutton and

button, and untie, but whe was unable to tie.     (Id.)    Dr. Willner

diagnosied diabetes mellitus, neuropathy, hypertension, and back

pain.   (R. 473.)

     Dr. Willner completed a Medical Source Statement of Ability To

Do Work-Related Activities (Physical) on the same date and opined

that Plaintiff could never do any lifting or carrying because of

her weak grip.   (R. 474.)   He found she could sit, stand, and walk

for eight hours each without interruption and total in an eight-

hour day.   (R. 475.)   Regarding the use of her hands, Plaintiff

could continuously reach bilaterally and could never handle,

finger, feel, or push/pull due to weakness and neuropathy.       (R.

476.)   Dr. Willner concluded Plaintiff could never operate foot

controls with her right foot because of neuropathy and could

continuously do so with her left foot.    (Id.)   He also identified


                                   6
neuropathy as the reason Plaintiff could never perform all

identified postural activities.   (R. 477.)      He noted that

Plaintiff’s impairments did not affect her vision or hearing, she

could tolerate no exposure to identified environmental conditions

because of weakness and neuropathy, but she could engage in moat

activities identified, including shopping, using standard public

transportation, climbing a few stairs at a reasonable pace,

preparing simple meals, and caring for personal hygiene.         (R. 477-

79.)    However, he found Plaintiff could not sort, handle, or use

paper/files.   (R. 479.)

       The Range of Motion Chart accompanying Dr. Willner’s opinion

indicates mostly normal findings but Plaintiff’s grip strength was

eighty percent in both the left and right hands.         (R. 480-83.)

       On May 28, 2014, Plaintiff was seen at Geisinger’s Kistler

Clinic by Sandra Roberts Korpusik, RN, a Case Manager.          (R. 503.)

She noted Plaintiff was unable to exercise due to neuropathy pain.

(Id.)    Plaintiff said the pain was in her legs and hands and she

rated it as 4/10 at the time of her office visit.         (R. 504.)

Recorded Functional Status indicated Plaintiff did not need

assistance with activities of daily living.         (R. 504.)   Ms.

Korpusik prioritized goals to include scheduling a diabetic eye

exam; Plaintiff should bring her meter and log book to her

endocrinology appointment on June 6th; and Plaintiff was to request

insulin pens at that appointment.       (R. 505.)    Identified barriers


                                    7
included lack of or limited access to reliable transportation and

patient/caregiver’s lack of understanding of Plaintiff’s condition

and prescribed treatment plan.    (R. 506.)

     On June 5, 2014, Plaintiff had an endocrinology appointment

and was seen by Jill C. Sandutch, CRNP, and Albert B. Y. Sun, M.D.

(R. 889.)   Plaintiff reported headaches as well as pain and

numbness in her feet and hands.    (Id.)    She said she did a lot of

walking for exercise.   (Id.)    Physical exam showed normal strength

in her upper and lower extremities, no focal motor/sensory

deficits, and a normal gait.    (R. 893.)    Annual diabetic foot

screening showed onychomycosis of the nails on both feet; palpable

dorsalis pedis and posterior tibial pulses on both feet; and

Plaintiff reported feeling monofilamental pressure on plantar

surface of both feet.   (Id.)    To address Plaintiff’s “significant

neuropathy pain,” Gabapentin dosage was increased and several

directives were given regarding diabetes monitoring and management,

including referrals for diabetes education and a diabetes eye exam.

(Id.)

     On June 27, 2014, Plaintiff was seen by Guillermo L.

Rodriguez, M.D., as a new patient at the Geisinger Kistler Clinic

Family Practice.   (R. 517.)    Plaintiff reported she had pain all

over, she had been diagnosed with diabetic neuropathy, and she had

been seen for pain management.    (Id.)    Physical exam of the

extremities did not show joint deformities, effusion, inflammation,


                                    8
edema, clubbing, or cyanosis.    (R. 520.)   Dr. Rodriguez adjusted

Plaintiff’s medication regimen and planned to see her again in one

month.   (Id.)

     At her July appointment with Dr. Rodgiguez, Plaintiff reported

pain all over her body, worse in the lower back.      (R. 534.)   She

said “anything” worsened her pain, it was severe all the time, her

lower back, hands and feet hurt and she had numbness in her feet.

(Id.)    Physical exam showed that Plaintiff had Tinnel’s sign

bilaterally, positive Phalen’s sign, and severe spasm on the left

latissimus dorsi muscle.    (R. 353.)   Dr. Rodriguez diagnosed carpal

tunnel syndrome, neuropathy, and muscle spasm.      (Id.)

     On August 26, 2014, Plaintiff was seen by Ryan J. Ness, M.D.,

of the Interventional Pain Center for evaluation.      (R. 1052.)

     On September 23, 2014, she was seen at the Interventional Pain

Center by Laurel Foxworth Dodgson, PA-C, and Jolly Umbao, M.D.,

with the chief complaint of lower back pain.      (R. 1070.)   Plaintiff

specifically complained of pain in her lower back bilaterally

without radiation which she said had been progressively worsening

over the preceding two to three years.    (Id.)    She also complained

of numbness and pain in her distal lower extremities, feet, and

hands.   (Id.)   Plaintiff said her lower back pain worsened with all

activities and she could not identify any alleviating factors.

(Id.)    Physical exam of the lower extremities showed no edema,

cyanosis, or ulcerations; exam of the back did not show any


                                   9
tenderness; and neurologic exam showed Plaintiff was able to stand

heel/toe, her gait was intact, and sensation to light touch was

decreased in the distal lower extremities.     (R. 1073.)    Motor

strength was 5/5 in the upper extremities bilaterally except finger

abduction was 4/5 on the left.    (Id.)   Motor strength testing of

the lower extremities showed poor effort and findings included hip

flexion/L2, L3-5/5 bilaterally; quadriceps/L4-4+/5 bilaterally; and

ankle dorsiflexion/L4-5/5 bilaterally.     (Id.)   The providers also

found tenderness in the lumbar facets bilaterally and SI joints

bilaterally and lumbar range of motion showed pain with flexion and

extension.    (R. 1074.)   They diagnosed lumbago, and Dr. Ombao added

that the chronic back pain had an element of deconditioning.         (Id.)

Lumbar x-rays as well as physical therapy were recommended.       (Id.)

Plaintiff was instructed to remain active as tolerated and a trial

of Zanaflex was prescribed.    (Id.)    A September 23, 2014, x-ray of

the lumbosacral spine showed mild degenerative disc disease,

stable.    (R. 1081.)

       Plaintiff saw Dr. Sun again on October 20, 2014.     (R. 1097.)

Dr. Sun recorded no problems on physical examination.       (R. 1097-

98.)    He noted that her glucoses were very well controlled at that

time.    (R. 1099.)

       On November 5, 2014, Plaintiff was seen at Geisinger’s

Interventional Pain Center for her low back pain.     (R. 1122.)

Plaintiff reported that her pain was worse with prolonged standing


                                   10
and walking and her diabetic neuropathy was being addressed with

medication.    (Id.)   Plaintiff said she was not seeing much relief

with ongoing physical therapy.       (Id.)    Physical exam showed

tenderness in bilateral lumbar facets, pain in lower back worse

with extension, bilateral SI tenderness with positive Patrick’s

bilaterally, paraspinal muscle tenderness and spasm, grossly intact

sensation, and normal muscle strength in upper and lower

extremities bilaterally.     (Id.)

     At a follow-up visit with Dr. Rodriguez on November 28, 2014,

Plaintiff reported that her numbness and tingling were better but

the knife-like pain on both feet was getting worse and was

aggravated by walking and standing.          (R. 557.)   She also reported

that physical therapy was not helping her pain.          (Id.)   Examination

of the extremities showed some soreness and irritated dorsal aspect

of the foot.    (R. 559.)   Dr. Rodgriguez prescribed Lyrica for the

neuropathy and chronic pain.     (Id.)

     Plaintiff was seen by podiatrist Lucia K. Nguyen, DPM, on

December 2, 2014, with the chief complaint of painful, elongated

thick toenails and calluses.     (R. 1156.)       Podiatric vascular exam

showed palpable pulses, trace edema, and decreased hair growth.

(R. 1158.)    Neurologic exam showed “Spinothalamic: temperature,

pain, light touch[;] Left: diminished[;] Right: diminished.”          (Id.)

Assessment was onychomycosis with painful elongated thick toenails

x 10; bilateral diabetic neuropathy; and xerosis with painful


                                     11
calluses x 4 lesions.     (R. 1160.)      Dr. Nguyen prescribed diabetic

custom molded shoes, did manual and electric grinding of the nails,

and trimmed the lesions.     (Id.)     She also noted that she had a long

discussion with Plaintiff about diabetic foot care and planned to

see her back in three months for follow-up.        (Id.)

     Dr. Ombao administered bilateral sacroiliac joint injections

on December 10, 2014, after Plaintiff reported physical therapy did

not help her pain.     (R. 1180.)    He noted that patellar and ankle

reflexes were normal but Plaintiff had pain on back extension and

facet loading, as well as exquisite lumbar paraspinal muscle

tenderness.    (Id.)   These injections were not effective and

Plaintiff had lumbar facet injections on February 6, 2015.         (R.

1220, 1266.)

     Dr. Rodriguez noted on January 15, 2015, that depression was

still an issue, hand and foot pain was still present, and Plaintiff

was unable to move and work due to pain.1        (R. 595.)   He found no

problems on physical exam and his diagnoses included neuropathy for

which Plaintiff was to take Tylenol with codeine as needed for pain

and also for generalized osteoarthritis.        (R. 598.)

     Having begun to see a social worker, Tina M. Knorr, LCSW, in

December 2014, Plaintiff reported on February 11, 2015, that she

was feeling “great.”     (R. 575, 655.)     She reported that her pain


     1
        This notation appears to be based on Plaintiff’s subjective
reporting as it is in the History of Present Illness section of the
office notes. (R. 595.)

                                     12
had been adequately addressed and she felt much better, she was

able to walk and walked to her appointment.       (R. 655.)   Plaintiff

denied a depressed mood and said she was focused on staying active.

(Id.)   When Plaintiff reported more knee and leg pain later in

February, she also said she needed to refill her pain medication.

(R. 666.)   She acknowledged the need to walk and keep moving but

said she was in too much pain for her to accomplish these things.

(Id.)   Plaintiff reported less pain at her March 11th appointment

with Ms. Knorr and said she was having good days and bad days with

her level of depression linked to the amount of pain.         (R. 693.)

     On March 27, 2015, Plaintiff returned to the Interventional

Pain Center for reevaluation of her low back pain.       (R. 1306.)    Ms.

Dodgson noted that Plaintiff had failed SI and lumbar facet

injections and her low back pain included radiation into her legs

posteriorly to her calves.   (Id.)      Physical exam showed tenderness

with light palpation of her paraspinal muscles, SI tenderness,

sensation grossly intact bilaterally, and lower extremity strength

symmetric and equal bilaterally.     (R. 1307.)

     Plaintiff had a rheumatology consultation with Jonida K. Cote,

D.O., on April 6, 2015.   (R. 1340.)     Plaintiff complained of pain

“mainly in her hands and feet, but sometimes she also has pain in

her lower back, elbows and knees,” and she had numbness and

tingling in her hands and feet.    (Id.)    Musculoskeletal exam showed

hands/wrists tender to palpation over MCPs, PIPs; right shoulder


                                   13
tenderness and decreased range of motion; and knee crepitus

bilaterally.    (R. 1342-43.)    Dr. Cote assessed polyarthritis and a

concern for inflammatory arthritis.       (R. 1343.)   She also planned

further evaluation, including diagnostic studies.       (Id.)   April 6th

x-rays of the hands/wrists showed no radiologic evidence of

inflammatory arthritis (R. 1354); April 8th x-rays of the feet were

unremarkable, with no evidence of inflammatory arthritis (R. 1355);

and April 8th x-rays of the sacroiliac joints were unremarkable (R.

1355-56).

     On Apri 18, 2015, Plaintiff saw Dr. Rodriguez for follow-up.

(R. 716.)   He noted that Plaintiff was on prednisone due to joint

swelling and she needed assistance with activities of daily living

except for dressing herself.      (Id.)   Plaintiff reported that the

hand numbness and tingling got better with Percocet.       (Id.)    She

also said pain was severe with numbness and tingling when she got

up in the morning.   (Id.)      Physical exam showed bilateral reduced

sensation along median nerve distribution, positive Phalen’s

maneuver, positive Tinel’s sign, and positive weakness of

thumb/pinky pincer grasp.    (R. 719.)     Dr. Rodriguez assessed

diabetes mellitus type 2, carpal tunnel syndrome, neuropathy, and

chronic pain.   (Id.)

     At the May 5, 2015, follow-up visit with Dr. Cote, physical

exam showed tenderness to palpation over multiple areas including

muscle area over arms, legs, and upper back; hands tender over the


                                     14
MCPs and PIPs bilaterally; feet tender to palpation over MTPs and

positive squeeze test; and intact sensation to light touch intact

and normal motor strength.     (R. 1394.)    Follow-up on May 27th

indicated Prednisone helped with the hand and foot joint pain which

was down to 5/10 in intensity but Plaintiff still had pain on the

lateral aspect of her right thigh and right lateral epicondyle.

(R. 1406.)    Physical exam was normal except for tenderness to

palpation over the right lateral epicondyle and knee tenderness

over the lateral left thigh between the left hip and knee.        (R.

1408.)

     A May 28, 2015, MRI of the lumbar spine showed scattered mild

degenerative changes and the study was otherwise “unremarkable.”

(R. 1314.)

     At her May 29, 2015, visit with Dr. Rodriguez, Plaintiff

reported that she was doing well as long as she used the pain

medication with ibuprofen.     (R. 762.)    Upon examination of

Plaintiff’s extremities, Dr. Rodriguez noted “leg pain present,

severe neuropathy.”     (R. 768.)

     On June 9, 2015, Plaintiff saw Dr. Sun who noted that

Plaintiff had no focal motor/sensory deficits and had a normal

gait.    (R. 1438.)   Foot testing showed normal sensation

bilaterally.    (Id.)

     Plaintiff saw her podiatrist, Dr. Nguyen, on June 16, 2015.

(R. 1451.)    Plaintiff reported neuropathy with constant numbness


                                    15
and tingling in both feet.      (Id.)    Dr. Nguyen noted that Plaintiff

had advanced trophic changes, venous insufficiency, and edema.

(Id.)    Neurologically, Dr. Nguyen found a loss of protective

sensation bilaterally.     (Id.)

     When Plaintiff saw Dr. Rodriguez on July 6, 2015, he noted

that Plaintiff’s diabetes was “out of control” and “neuropathy is

getting worse.”     (R. 794.)   On examination, Dr. Rodriguez found

tender paralumbar muscles bilaterally and assessed neuropathy as

the primary encounter diagnosis.        (R. 798.)

     On July 30, 2015, Plaintiff saw Dr. Cote who noted that the

Prednisone trial helped some and Plaquenil, which was started at

the end of May 2015, seemed to help some but not enough.          (R.

1509.)   She further noted that Plaintiff’s pain was fifty percent

better with Plaquenil but she was still having pain in her hands

and feet.   (Id.)    Except for hand pain in her MCPs and PIPs and

knee pain with range of motion, physical exam was normal, including

intact sensation to light touch and normal motor strength.          (R.

1511-12.)   In her Assessment, Dr. Cote stated she thought

rheumatoid arthritis was a likely possibility and she adjusted

Plaintiff’s medication regimen.     (R. 1512.)

     Plaintiff saw Dr. Rodriguez on August 11, 2015, for a follow-

up visit.   (R. 830.)   Plaintiff reported that she had been having

headaches and chest pain over the preceding two months which she

related to being upset about her children.          (R. 831.)   Physical


                                    16
exam showed severe spasm of the trapezius muscle with irradiation

to the occipital area as well as sore and irritated chest muscles.

(R. 835.)   Dr. Rodriguez assessed tension-type headache,

neuropathy, and diabetes mellitus, type 2.       (Id.)

     On October 21, 2015, Plaintiff saw Ms. Knorr, her therapist,

and reported she was in a lot of pain, aqua therapy helped only

while she was in the water, and she was trying to “just ‘live with

it.’”   (R. 1616.)   Plaintiff stated that the therapy, medication,

and thirty minute daily walks helped to keep her mobile and she

felt that was important.    (Id.)   Plaintiff also expressed to Ms.

Knorr that she was doing better and was not sure whether she needed

another appointment.   (Id.)    The plan was for her to call if she

wanted to schedule one.    (Id.)

B.   ALJ Hearing

     Plaintiff’s hearing took place on November 10, 2015.     (R. 32.)

Plaintiff attributed her inability to return to any type of work to

her diabetes, neuropathy, and arthritis in her back.     (R. 38.)     She

said she had limited feeling in her hands and feet and she was too

weak to do any type of work.    (Id.)    Regarding the problems with

her hands, Plaintiff explained that she felt like she was being

stuck with pins and needles if she tried to grab something and then

she got numbness.    (R. 51.)   Regarding her feet, Plaintiff said the

symptoms were the same as her hands.     (Id.)   She testified that

medication did not help either her lower back pain or her


                                    17
hands/feet symptoms.    (R. 52.)    She added that a glass of water,

her cell phone, and her purse where about the only things she could

pick up.    (Id.)

     Plaintiff testified that her daughter did all the cooking and

cleaning because she had not been able to stand long enough to do

these activities since 2013.      (R. 39.)   Plaintiff also said her

daughter did all the shopping, she did not lift or carry anything,

she had difficulty sitting because of severe pain in her lower

back, she could not stand for longer than three or four minutes due

to the back pain as well as numbness and tingling in her feet from

the neuropathy, and she could walk for less than a mile.       (R. 42.)

     When asked about exercising, Plaintiff said she stopped

walking in February 2015.      (R. 40.)   She was using a cane at the

time of the hearing and said Dr. Rodriguez recommended that she get

one in August 2015.    (Id.)

     ALJ asked Plaintiff what she did all day and Plaintiff

responded “I just lie in bed all day.”       (R. 41.)   When asked by her

attorney whether there was a bathroom on the same floor as her

bedroom, Plaintiff said the bathroom was downstairs but she used a

commode in her room.    (R. 43.)    Plaintiff testified that she did

not go out at all (except for doctors’ appointments) or have any

visitors.   (R. 44, 54.)   She also said she needed her daughter’s

help to get dressed and her daughter prepared her meals and brought

them to her upstairs.   (R. 46, 50.)


                                    18
     Regarding mental health treatment, Plaintiff testified that

she was seeing Ms. Knorr at the Kistler Clinic every two weeks and

she had started in about February 2015 on the recommendation of Dr.

Rodriguez.   (Id.)

     ALJ Wolfe asked Vocational Expert Karen Keen to consider an

individual of Plaintiff age, education, and work experience who had

the residual functional capacity (“RFC”) to perform light work but

subject to the following:

             The individual would have occasional
             balancing, stooping, crouching, crawling,
             kneeling, and climbing, but never on ladders,
             ropes or scaffolds.

                  The individual also would need to avoid
             concentrated exposure, temperature extremes
             of cold and heat; wetness and humidity;
             fumes, odors, dust, gases, and poor
             ventilation; vibration, and hazards,
             including moving machinery and unprotected
             heights.

(R. 57.)   Ms. Keen said that such an individual could perform

Plaintiff’s past work as a cashier and there were other exemplary

jobs the individual could perform.       (R. 57-58.)   Ms. Keen further

testified that if the individual were limited to only occasional

pushing and pulling with the lower extremity, she could perform the

jobs identified.     (R. 58.)   However, she said if the individual

were limited to four hours of standing and walking during the

workday, the identified positions would be eliminated.       (Id.)    When

asked if other jobs would exist for such an individual, Ms. Keen

said that would be sedentary unskilled work and she identified

                                    19
several exemplary positions in that category and adding the option

to transfer positions would not have an effect.   (R. 58-59.)     Ms.

Keen said the light duty jobs would be eliminated if the individual

were limited to frequent fingering and handling but the light-duty

positions would not be affected if the individual were able to use

a mouse or keypad.   (R. 59.)   However, if the individual were

limited to occasional fingering, the positions would be affected.

(Id.)

C.   ALJ Decision

     In her January 1, 2016, Decision, ALJ Wolfe found that

Plaintiff had the following severe impairments: degenerative disc

disease of the lumbar spine; osteoarthritis; sacroiliitis; myalgia

and myositis; and diabetes mellitus.   (R. 19.)   ALJ Wolfe noted

Plaintiff had been assessed with lumbago but it was not a medically

determinable impairment and had been covered under the severe

impairment of degenerative disc disease of the lumbar spine.      (Id.)

She also noted that medical records indicated numerous additional

diagnoses: tinea cruris, hyperglycemia, headache, urinary tract

infection, diabetic ketoacidosis, sepsis, dyslipidemia, MRSA,

dyselectrolytemia with hypophosphatemia, hypokalemia and

hypomagnesia, groin candidal infection, lyperlipidemia, viatmin D

deficiency, disorder of refraction and accommodation, nodular

goiter status post thyroidectomy, onychomycosis, xerosis,

depression, generalized anxiety disorder, and carpal tunnel


                                  20
syndrome.   (Id.)    ALJ Wolfe did not categorize these diagnoses.

(Id.)   She determined that Plaintiff’s medically determinable

mental impairments of depression and generalized anxiety disorder,

considered singly and in combination, did not cuase more than

minimal limitations in Plaintiff’s ability to perform basic mental

work activities and, therefore, were nonsevere.    (Id.)   ALJ Wolfe

concluded that Plaintiff did not have an impairment or combination

of impairments that met or medically equaled one of the listed

impairments after considering listings 1.02, 1.02A, 1.02B, 1.04,

1.04A, 1.04B, 1.04C, fibromyalgia (under SSR 12-2p); and diabetes

mellitus under 9.00 et seq., SSR 14-2p, and related listings 1.00,

2.00, 4.00, 5.00, 6.00, 8.00, 11.00, and 12.00.    (R. 21-22.)

     ALJ Wolfe then found that Plaintiff had the RFC to perform

light work, adding

              [s]he can do occasional balancing, stooping,
              crouching, crawling, kneeling and climbing,
              but never on ladders, ropes or scaffolds.
              She can do occasional pushing and pulling
              with her lower extremities. The claimant
              must avoid concentrated exposure to
              temperature extremes of cold and heat,
              wetness, humidity, fumes, odors, dusts,
              gases, poor ventilation, vibrations and
              hazards including moving machinery and
              unprotected heights.

(R. 22.)    Based on this RFC, ALJ Wolfe determined that Plaintiff

could not perform her past relevant work but she could perform jobs

which existed in significant numbers in the national economy.     (R.

25-26.)    She then found that Plaintiff had not been under a


                                   21
disability as defined in the Social Security Act from November 30,

2011, through the date of the decision.   (R. 27.)

               II. Disability Determination Process

     The Commissioner is required to use a five-step analysis to

determine whether a claimant is disabled.2   It is necessary for the

Commissioner to ascertain: 1) whether the applicant is engaged in a

substantial activity; 2) whether the applicant is severely

impaired; 3) whether the impairment matches or is equal to the

requirements of one of the listed impairments, whereby he qualifies

for benefits without further inquiry; 4) whether the claimant can

perform his past work; 5) whether the claimant’s impairment

together with his age, education, and past work experiences

preclude him from doing any other sort of work.   20 C.F.R. §§


     2
        “Disability” is defined as the “inability to engage in any
substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for
a continuous period of not less than 12 months . . . .” 42 U.S.C.
§ 423(d)(1)(A). The Act further provides that an individual is
disabled

          only if his physical or mental impairment or
          impairments are of such severity that he is not
          only unable to do his previous work but cannot,
          considering his age, education, and work
          experience, engage in any other kind of
          substantial gainful work which exists in the
          national economy, regardless of whether such
          work exists in the immediate area in which he
          lives, or whether a specific job vacancy exists
          for him, or whether he would be hired if he
          applied for work.

42 U.S.C. § 423(d)(2)(A).

                                 22
404.1520(b)-(g), 416.920(b)-(g); see Sullivan v. Zebley, 493 U.S.

521, 110 S. Ct. 885, 888-89 (1990).

     If the impairments do not meet or equal a listed impairment,

the ALJ makes a finding about the claimant’s residual functional

capacity based on all the relevant medical evidence and other

evidence in the case record.    20 C.F.R. § 404.1520(e); 416.920(e).

The residual functional capacity assessment is then used at the

fourth and fifth steps of the evaluation process.       Id.

     The disability determination involves shifting burdens of

proof.   The initial burden rests with the claimant to demonstrate

that he or she is unable to engage in his or her past relevant

work.    If the claimant satisfies this burden, then the Commissioner

must show that jobs exist in the national economy that a person

with the claimant’s abilities, age, education, and work experience

can perform.    Mason v. Shalala, 993 F.2d 1058, 1064 (3d Cir. 1993).

     As set out above, the instant decision was decided at step

five of the sequential evaluation process when the ALJ found that

Plaintiff could perform jobs that existed in significant numbers in

the national economy.    (R. 26.)

                        III. Standard of Review

     This Court’s review of the Commissioner’s final decision is

limited to determining whether there is substantial evidence to

support the Commissioner’s decision.     42 U.S.C. § 405(g); Hartranft

v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).       Substantial evidence


                                    23
means “more than a mere scintilla.     It means such relevant evidence

as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981).     The Third

Circuit Court of Appeals further explained this standard in Kent v.

Schweiker, 710 F.2d 110 (3d Cir. 1983).

            This oft-cited language is not . . . a
            talismanic or self-executing formula for
            adjudication; rather, our decisions make
            clear that determination of the existence vel
            non of substantial evidence is not merely a
            quantitative exercise. A single piece of
            evidence will not satisfy the substantiality
            test if the Secretary ignores, or fails to
            resolve, a conflict created by countervailing
            evidence. Nor is evidence substantial if it
            is overwhelmed by other evidence–-
            particularly certain types of evidence (e.g.,
            that offered by treating physicians)–-or if
            it really constitutes not evidence but mere
            conclusion. See [Cotter, 642 F.2d] at 706
            (“‘Substantial evidence’ can only be
            considered as supporting evidence in
            relationship to all the other evidence in the
            record.”) (footnote omitted). The search for
            substantial evidence is thus a qualitative
            exercise without which our review of social
            security disability cases ceases to be merely
            deferential and becomes instead a sham.

Kent, 710 F.2d at 114.

     This guidance makes clear it is necessary for the ALJ to

analyze all probative evidence and set out the reasons for his

decision.   Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119-20 (3d

Cir. 2000) (citations omitted).   If he has not done so and has not

sufficiently explained the weight given to all probative exhibits,


                                  24
“to say that [the] decision is supported by substantial evidence

approaches an abdication of the court’s duty to scrutinize the

record as a whole to determine whether the conclusions reached are

rational.”   Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir.

1979).   In Cotter, the Circuit Court clarified that the ALJ must

not only state the evidence considered which supports the result

but also indicate what evidence was rejected: “Since it is apparent

that the ALJ cannot reject evidence for no reason or the wrong

reason, an explanation from the ALJ of the reason why probative

evidence has been rejected is required so that a reviewing court

can determine whether the reasons for rejection were improper.”

Cotter, 642 F.2d at 706-07.   However, the ALJ need not undertake an

exhaustive discussion of all the evidence.   See, e.g., Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

     A reviewing court may not set aside the Commissioner’s final

decision if it is supported by substantial evidence, even if the

court would have reached different factual conclusions.     Hartranft,

181 F.3d at 360 (citing Monsour Medical Center v. Heckler, 806 F.2d

1185, 1190-91 (3d Cir. 1986); 42 U.S.C. § 405(g) (“[t]he findings

of the Commissioner of Social Security as to any fact, if supported

by substantial evidence, shall be conclusive . . .”).   “However,

even if the Secretary’s factual findings are supported by

substantial evidence, [a court] may review whether the Secretary,

in making his findings, applied the correct legal standards to the


                                 25
facts presented.”    Friedberg v. Schweiker, 721 F.2d 445, 447 (3d

Cir. 1983) (internal quotation omitted).     Where a claimed error

would not affect the outcome of a case, remand is not required.

Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005).    Finally,

an ALJ’s decision can only be reviewed by a court based on the

evidence that was before the ALJ at the time he or she made his or

her decision.   Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001).

                            IV. Discussion

     As set out above, Plaintiff asserts the Acting Commissioner’s

determination should be remanded for the following reasons: 1) the

ALJ did not provide meaningful discussion of listing 11.00 although

she acknowledged that SSR 14-2p required her to consider diabetic

neuropathy under listing 11.00; 2) the ALJ failed to include a

discussion of the limitations of Plaintiff’s diabetic neuropathy in

formulating the residual functional capacity assessment and failed

to include in the RFC the limits imposed by the consultative

examiner on foot manipulation; 3) the ALJ erred in rejecting the

opinion of the consultative examiner on the basis of her own

medical opinions; and 4) the ALJ failed to properly evaluate and

credit Plaintiff’s subjective complaints of pain and limitations.

(Doc. 29 at 24.)

A.   Listing 11.00

     Plaintiff first points to error regarding ALJ Wolfe’s

discussion of neuropathy at step three of the sequential evaluation


                                  26
process.   (Doc. 29 at 24-26.)    Defendant responds that substantial

evidence supports the ALJ’s decision that Plaintiff failed to meet

her burden of showing that she was disabled per se at step three

and Plaintiff does not now proffer evidence to show that her

conditions met or medically equaled all of the criteria under the

listing.   (Doc. 34 at 21-23.)    The Court concludes Plaintiff has

not met her burden of showing the alleged error is cause for

remand.

     In Holloman v. Comm’r of Soc. Sec., 639 F. App’x 810 (3d Cir.

2016) (not precedential), a Third Circuit panel addressed the

plaintiff’s assertion that the ALJ did not properly analyze certain

impairments under the listings at step three but the plaintiff did

not identify how he met or equaled a listing and did not offer an

“explanation of how further analysis could have affected the

outcome of his disability claim.”     Id. at 814.   In these

circumstances, the panel concluded “[e]ven if we found a portion of

the ALJ’s step-three analysis to be deficient, we would have no

reason to conclude that the deficiency in analysis was harmful to

[the plaintiff’s] claim.”   Id.    This conclusion was based on the

following analysis:

             Ordinary harmless error review, in which the
             appellant bears the burden to demonstrate
             harm, is applicable to administrative
             appeals. Shinseki v. Sanders, 556 U.S. 396,
             409, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).
             Holloman therefore must “explain [ ] ... how
             the ... error to which he points could have
             made any difference.” Id. at 413, 129 S.Ct.

                                     27
             1696 (emphasis added).3 Holloman merely
             asserts that harm was done because a positive
             finding at step three would have eliminated
             the need to proceed through steps four and
             five. But that assertion entirely sidesteps
             the question, which is how Holloman might
             have prevailed at step three if the ALJ's
             analysis had been more thorough. Holloman
             offers no answer to that question and
             therefore no basis for us to remand the case
             to the ALJ. See Rutherford v. Barnhart, 399
             F.3d 546, 553 (3d Cir.2005) (“Rutherford has
             not specified how that factor would affect
             the five-step analysis undertaken by the ALJ,
             beyond an assertion that her weight makes it
             more difficult for her to stand, walk and
             manipulate *815 her hands and fingers. That
             generalized response is not enough to require
             a remand....”).

Id. at 814-15.



     3
         Holloman footnoted the explanation as follows:

             Of course, during non-adversarial
             administrative proceedings before an ALJ, a
             claimant's burden is different because of
             “the nature of Social Security disability
             proceedings which are inquisitorial rather
             than adversarial and in which [i]t is the
             ALJ's duty to investigate the facts and
             develop the arguments both for and against
             granting benefits.” Burnett v. Comm'r of Soc.
             Sec., 220 F.3d 112, 120 n. 2 (3d Cir.2000)
             (quotation marks omitted). But when that
             claimant then challenges the ALJ's decision
             in a federal court, the proceedings are
             adversarial and rely on the parties to raise
             arguments. If the claimant believes that an
             error was made, he must clearly identify the
             error and explain how the error actually
             “affect[ed] [his] ‘substantial rights.’ ”
             Shinseki, 556 U.S. at 407, 129 S.Ct. 1696
             (quoting 28 U.S.C. § 2111).

Holloman, 639 F. App’x at 814 n.3.

                                  28
     Here Plaintiff does not attempt to make the showing explained

in Holloman.   (See Doc. 29 at 25-26; Doc. 39 at 5-6.)    In her reply

brief, Plaintiff takes the position that “she met her burden.”

(Doc. 39 at 6.)   The Court cannot agree with this assessment in the

absence of a proffer of how Plaintiff “might have prevailed at step

three if the ALJ's analysis had been more thorough.”     639 F. App’x

at 814 (citing Rutherford, 399 F.3d at 553).     As in Holloman,

Plaintiff offers no answer to that question and therefore provides

no basis for remand.   Id.

B.   Diabetic Neuropathy Limitations

     Plaintiff next asserts the ALJ failed to include a discussion

of the limitations of Plaintiff’s diabetic neuropathy in

formulating the residual functional capacity assessment and failed

to include in the RFC the limits imposed by the consultative

examiner on foot manipulation.   (Doc. 29 at 26.)   Defendant

responds that ALJ Wolfe fully accounted for the functional

limitations associated with Plaintiff’s diabetes mellitus in

assessing the RFC and did not err based on foot control

limitations.   (Doc. 34 at 27, 28.)    The Court concludes Plaintiff

has satisfied her burden of showing the claimed error is cause for

remand.

1.   Neuropathy

     Plaintiff specifically argues that the ALJ acknowledged she

had been diagnosed with neuropathy but she neither discusses it at


                                 29
step two as a severe or non-severe impairment or includes related

limitations in the RFC.   (Doc. 29 at 26.)    Pointing to the finding

of several treating doctors that she had severe bilateral diabetic

neuropathy in both her hands and feet, Plaintiff maintains the ALJ

provided no meaningful limits in the RFC related to limitations in

her ability to use her hands, stand, or walk consistent with the

limitations that would clearly be present with the condition.

(Doc. 29 at 28.)

       To the extent Plaintiff asserts a step two error (see Doc. 29

at 26), the Court agrees that ALJ Wolfe did not discuss diabetic

neuropathy as an impairment at step two.     (See R. 19-20.)   The

Court also agrees that the step two error may be deemed harmless

where the limitations related to the impairment are included in the

RFC.    If the sequential evaluation process continues beyond step

two, an ALJ’s failure to properly consider     a specific impairment

at step two may be deemed harmless if the functional limitations

associated with the impairment are accounted for in the RFC.

Salles v. Commissioner of Social Security, 229 F. App’x 140, 145

n.2 (3d Cir. 2007) (not precedential) (citing Rutherford v.

Barnhart, 399 F.3d 546, 553 (3d Cir. 2005)).     In other words,

because the outcome of a case depends on the demonstration of

functional limitations rather than a diagnosis, where an ALJ

identifies at least one severe impairment and ultimately properly

characterizes a claimant’s symptoms and functional limitations, the


                                  30
failure to identify a condition as severe is deemed harmless error.

Garcia v. Commissioner of Social Security, 587 F. App’x 367, 370

(9th Cir. 2014) (citing Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir.

2007)); Walker v. Barnhart, 172 F. App’x 423, 426 (3d Cir. 2006)

(not precedential) (“Mere presence of a disease or impairment is

not enough[;] a claimant must show that his disease or impairment

caused functional limitations that precluded him from engaging in

any substantial gainful activity.”); Burnside v. Colvin, Civ. A.

No. 3:13-CV-2554, 2015 WL 268791, at *13 (M.D. Pa. Jan. 21, 2015);

Lambert v. Astrue, Civ. A. No. 08-657, 2009 WL 425603, at *13 (W.D.

Pa. Feb. 19, 2009).

     Plaintiff focuses her argument on ALJ Wolfe’s failure to

include functional limitations in the RFC related to diabetic

neuropathy and the Court will do the same.   (Doc. 29 at 27-30.)

Regarding the relevant time period, ALJ Wolfe provides

approximately two pages of evidence review and mentions neuropathy

twice: the podiatrist’s finding on December 2, 2014, that Plaintiff

had bilateral diabetic neuropathy; and the consultative examiner’s

assessment that Plaintiff could “never lift, carry, handle, finger,

feel, push or pull with her hands because of a weak grip and

neuropathy.”   (R. 25.)   ALJ Wolfe noted the consultative examiner

found Plaintiff’s “deep tendon reflexes were depressed in both

upper and lower extremities” and she “had diminished sensation on

her right later [sic] and posterior foot and right thumb and


                                 31
forearm.”      (R. 24.)   She also noted that Plaintiff’s primary care

doctor found on physical examination that Plaintiff had “severe

pain in both hands and feet” on August 28, 2014, and “some soreness

and irritation of the dorsal aspect of her foot” on November 28,

2014.       (Id.)

     Merely reviewing evidence does not satisfy the ALJ’s

obligation to provide an explanation for the weight attributed to

probative evidence and a failure to mention and explain

contradictory objective probative evidence is error.       Burnett, 220

F.3d at 119-20; Dobrowolsky, 606 F.2d at 406; Cotter, 642 F.2d at

706-07.      Depressed deep tendon reflexes, diminished sensation, and

localized pain are symptoms associated with diabetic neuropathy,4

yet ALJ Wolfe does not explain her consideration of the evidence

which arguably supports limitations associated with the impairment

and which, importantly, the consulting physician found to be the

basis of multiple limitations.      (R. 476-78.)   Although ALJ Wolfe

cited reasons for discounting the consulting examiner’s limitations

related to neuropathy (R. 25), the reasons cannot be deemed

substantial evidence because, in addition to not discussing the

probative evidence she had set out, ALJ Wolfe did not acknowledge a

significant amount of medical evidence supporting the neuropathy

diagnosis and/or symptoms and limitations which may be related to


        4
        https://www.webmd.com/diabetes-neuropathy;
https://www.medscapt.com/answers/1170337-4949/how-are-deep-tendon-
reflexes-assessed-in-diabetic-neuropathy.

                                     32
it.   This is particularly important given notations that the

condition was worsening following Dr. Willner’s assessments.     (See,

e.g., R. 1509.)

      The evidence ALJ Wolfe failed to mention includes the

following:

      •      Plaintiff’s diabetic neuropathy diagnosis on May 16,

             2014, for which Gabapentin was prescribed to address hand

             and foot pain (R. 489);

      •      May 19, 2014, Geisinger Wyoming Valley emergency

             department records indicating Plaintiff was seen for hand

             and foot pain/numbness which she had experienced for over

             a year but had gotten acutely worse the night before (R.

             1525);

      •      June 5, 2014, endocrinology appointment where office

             notes described Plaintiff as having “significant

             neuropathy pain” and Dr. Sun increased the Gabapentin

             dosage (R. 893);

      •      September 23, 2014, Interventional Pain Center visit

             where Plaintiff’s complaints included numbness and pain

             in her hands and feet, neurologic exam showed decreased

             sensation to light touch in the lower distal extremities,

             and 4/5 finger abduction on the left;

      •      December 2, 2014, office visit with Dr. Nguyen, a

             podiatrist, who found diminished sensation to light touch


                                   33
          bilaterally and assessed bilateral diabetic neuropathy

          (R. 1158, 1160);

     •    Dr. Rodriguez’s office visit notes of January 15, 2015,

          which indicated Plaintiff was unable to move and work due

          to pain and he diagnosed Tylenol with codeine for

          neuropathy pain (R. 595, 598);

     •    May 5, 2015, office visit physical exam by Dr. Cote which

          showed feet tender to palpation over MTPs and positive

          squeeze test (R. 1394);

     •    May 29, 2015, “severe neuropathy” notation by Dr.

          Rodriguez upon examination of Plaintiff’s extremities (R.

          768);

     •    June 16, 2015, office visit with Dr. Nguyen where

          Plaintiff reported neuropathy with constant numbness and

          tingling in both feet and Dr. Nguyen noted that Plaintiff

          had advanced trophic changes, venous insufficiency, and

          edema, as well as a loss of protective sensation

          bilaterally (R. 1451);

     •    Dr. Rodriguez’s July 6, 2015, notation that Plaintiff’s

          neuropathy was getting worse (R. 1509).

     Just as failure to analyze and explain evidence set out in the

decision constitutes error, failure to mention and explain

additional evidence supporting the diabetic neuropathy diagnosis




                                   34
and arguably associated limitations is error.5   See, e.g., Burnett,

220 F.3d at 122.    Therefore, this matter must be remanded and, on

remand, all pertinent evidence must be reviewed with an explanation

of the reasons for rejecting evidence arguably supporting greater

limitations than those assessed in the RFC.

2.   Foot Control Limitation

     Plaintiff contends the ALJ erred because the RFC did not

include the limitation regarding Plaintiff’s inability to use her

right foot for the operation of foot controls, a limitation which

the ALJ had “given weight” when assessing Dr. Willner’s opinion.

(Doc. 29 at 30.)    Defendant maintains the argument is unavailing

because the ALJ also gave weight to Dr. Willner’s opinion that

Plaintiff could “continuously” use her left foot for the operation

of foot controls.   (Doc. 34 at 28.)

     Assuming arguendo it was error for the ALJ to exclude the

right foot limitation in her RFC, Plaintiff does not show how the

claimed error would affect the outcome of the case because she has


     5
        The Court does not infer that the cited evidence is not
contradicted by other evidence of record. The need for careful
analysis and explanation is critical where, as here, physical
examination findings vary from visit to visit. For example on June
9, 2015, Dr. Sun noted no motor/sensory deficits and foot testing
showed normal sensation (R. 1438), but one week later (on June 16,
2015) Dr. Nguyen found advanced trophic changes and loss of
protective sensation bilaterally (R. 1451). Caution regarding the
prohibition against lay interpretation of medical evidence is of
particular importance where the record presents varied physical
findings and the need for clarification from an acceptable medical
source may be warranted. See Morales v. Apfel, 225 F.3d 310, 317
(3d Cir. 2000).

                                  35
not shown that the right foot limitation would prevent her from

performing the exemplary jobs of office helper, ticket sales, or

office helper identified by the VE.    (See R. 26.)   As discussed

above, without such a showing, remand on the basis alleged is not

required.   (See supra pp. 27-29.)

     While Plaintiff has not shown that the claimed foot limitation

error alone would be cause for remand, reconsideration of

Plaintiff’s limitations regarding use of her feet will be addressed

and the inclusion or exclusion of related limitations in a residual

functional capacity assessment will be explained because the right

foot limitation was based on neuropathy (R. 476), and because later

evidence indicates neuropathy was bilateral (see, e.g., R. 1451).

C.   Consultative Examiner’s Opinion

     Extensive discussion of Plaintiff’s asserted error regarding

the ALJ’s rejection of Dr. Willner’s opinion (Doc. 29 at 30) is not

warranted in that the Court’s finding on the previous alleged error

encompasses a need for the ALJ to explain why evidence consistent

with and supportive of the opinion has been rejected and, because

determinations regarding the opinion cannot be based on lay

opinion, see Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000),

the ALJ must provide medically sound reasons for discounting the

examiner’s findings.

D.   Subjective Complaints

     Plaintiff maintains the ALJ failed to properly credit her


                                 36
subjective complaints of pain and limitations.   (Doc. 29 at 34.)

Defendant responds that substantial evidence supports the ALJ’s

credibility determination.   (Doc. 34 at 30.)   The Court concludes

explanation of the ALJ’s credibility determination is warranted on

remand.

     Though this record clearly contains evidence which could be

found contradictory to Plaintiff’s claimed limitations, the Court

does not find an adequate explanation in the decision for the ALJ’s

conclusion that Plaintiff’s statements “concerning the intensity,

persistence and limiting effects of these symptoms are not entirely

credible.”   (R. 23.)   ALJ Wolfe states the conclusion is based on

“the reasons explained in this decision” (id.), but the Court does

not find any explanation in the decision.   Defendant attempts to

provide the explanation lacking in the decision by citing evidence

which she considers inconsistent with Plaintiff’s subjective

complaints (Doc. 34 at 31-32), but the ALJ merely reviews evidence

without analysis/explanation and, as discussed above, the Court

cannot find that a determination is based on substantial evidence

without an explanation from the ALJ of the reason for her

determination.   See supra pp. 24-25, 32.   The responsibility of a

district court on appeal of the ALJ’s decision is to review only

evidence relied upon by the ALJ because neither the defendant nor

the reviewing court can do what the ALJ should have done–-neither

can provide post hoc reasons for supporting an the decision.


                                  37
Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001); Dobrowolsky,

606 F.2d at 406-07.   It is the ALJ’s responsibility to explicitly

provide reasons for her decision and analysis later provided by the

defendant cannot make up for the analysis lacking in the ALJ’s

decision.   Id.   In other words, neither the Court nor Defendant can

now do what the ALJ should have done.   247 F.3d 42, 44 n.7.

                             V. Conclusion

     For the reasons discussed above, the Court concludes this

matter is properly remanded to the Acting Commission for further

action consistent with this opinion.    An appropriate Order is filed

simultaneously with this Memorandum.



                                S/Richard P. Conaboy
                                RICHARD P. CONABOY
                                United States District Judge

DATED: November 2, 2018




                                  38
